2014 IL App (3d) 120781

                           Opinion filed January 23, 2014
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                                       THIRD DISTRICT

                                           A.D., 2014


In re B.P.D.,                          ) Appeal from the Circuit Court
                                       ) of the 14th Judicial Circuit,
        a Minor                        ) Whiteside County, Illinois,
                                       )
(The People of the State of Illinois,  )
                                       )
        Plaintiff-Appellee,            ) Appeal No. 3-12-0781
                                       ) Circuit No. 07-JD-24
        v.                             )
                                       )
B.P.D.,                                ) Honorable
                                       ) William S. McNeal,
      Defendant-Appellant).            ) Judge, Presiding.
                                       )
                                      )
______________________________________________________________________________

      JUSTICE O'BRIEN delivered the judgment of the court, with opinion.
      Presiding Justice Lytton and Justice McDade concurred in the judgment and opinion.
______________________________________________________________________________

                                           OPINION

¶1     The minor, B.P.D., was adjudicated delinquent in 2007, when he was 15 years old, and

sentenced to five years' probation. During the probation, the State filed a petition alleging a

probation violation, which the minor admitted. The minor, who was 20 years old, was ordered to

serve five days in the county jail. The minor appealed, arguing that the delinquency provisions of
the Juvenile Court Act of 1987 (the Act) (705 ILCS 405/5-101 et seq. (West 2010)) did not

authorize sentencing him to the county jail.

¶2                                              FACTS

¶3      The minor, born April 5, 1992, was adjudicated delinquent on June 19, 2007, for the

offense of residential burglary and placed on probation for 60 months. During the probation, the

State filed several petitions alleging violations of probation, the last of which was filed on April 5,

2012. The minor admitted to the facts in the last petition, and the trial court found the minor to be

in violation of probation. The trial court revoked the minor's probation and sentenced the minor

to serve five days in the county jail, not a juvenile detention facility. The trial court denied the

minor's motion to reconsider. The mittimus was stayed pending the appeal.

¶4                                              ANALYSIS

¶5      As an initial matter, the State argues that the appeal should be dismissed as moot because

the minor turned 21 on April 5, 2013, making him no longer subject to the Act. The minor argues

that the issue is not moot, but if it is, it should be considered under the public interest exception to

the mootness doctrine.

¶6      An appeal is moot if no actual controversy exists or if events have occurred that make it

impossible for the reviewing court to grant effectual relief to the complaining party. In re

Marriage of Peters-Farrell, 216 Ill. 2d 287, 291 (2005) (citing People v. Roberson, 212 Ill. 2d 430,

435 (2004)). If an appeal involves the validity of a sentence, and that sentence has been served,

the appeal is rendered moot. In re Shelby R., 2013 IL 114994. In this case, however, the minor

has not served the sentence. The minor, though, is no longer a minor under the Act, because he

turned 21 during the pendency of the appeal. 705 ILCS 405/5-105(10) (West 2010). The State




                                                 -2-
asks that the appeal be dismissed, which would leave in place the sentence to the county jail. The

minor asks that we reach the merits of the appeal and vacate that sentence.

¶7      While an appeal is rendered moot if a sentence has been served, the minor in this case has

not served his sentence. Also, the minor has been sentenced to the county jail; thus, it is entirely

possible that we can grant him effectual relief. Thus, the appeal is not moot, and we reach the

merits of the appeal.

¶8      The minor argues that the trial court lacked the authority under the Act to sentence him to a

term of detention in the county jail because section 5-710 of the Act only authorizes a 30-day term

in juvenile detention. 705 ILCS 405/5-710 (West 2010). Under section 5-720(4) of the Act, a

minor who violates probation is subject to being resentenced to any other sentence that was

available at the time of the initial sentence under section 5-710 of the Act.             705 ILCS

405/5-720(4) (West 2010). Section 5-710(1)(a)(v) permits a period of detention not to exceed 30

days, provided the detention shall be in a juvenile detention home. 705 ILCS 405/5-710(1)(a)(v)

(West 2010). The Second District, in construing sections 5-720(4) and 5-710 under essentially

the same factual scenario, held that the trial court lacked the authority under the Act to sentence a

juvenile to the county jail. In re Dexter L., 334 Ill. App. 3d 557 (2002). We agree that such a

sentence is not authorized by the Act, so we vacate the minor’s sentence of five days in the county

jail.

¶9                                            CONCLUSION

¶ 10    The judgment of the circuit court of Whiteside County is vacated.

¶ 11    Vacated.




                                                -3-